
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20


FORM OF
EMPLOYMENT SECURITY AGREEMENT


This Employment Security Agreement (the "Agreement") is between Zale Corporation
("Company") and the undersigned [Executive][Group Senior] Vice President of
Company ("Executive").

WHEREAS, in order to achieve its long-term objectives, Company recognizes that
it is essential to attract and retain qualified executives; and

WHEREAS, in consideration of Executive's valuable service for, and critical
contribution to the success of, Company, Company desires to provide Executive
with certain benefits in the event Executive's employment is terminated, either
in connection with or unrelated to a Change of Control of Company, on the terms
and subject to the conditions set forth in this Agreement. Capitalized terms
that are used in this Agreement but not defined in connection with their use are
defined in Article V.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:


ARTICLE I
TERMINATION BENEFITS


1.1 General Termination Benefits. If Executive incurs a Qualifying Termination
other than during a Protection Period, he or she will receive the following
termination benefits:

(a)Severance Pay. Subject to Sections 1.7 and 2.1(a), Executive will receive
Severance Pay in equal installments commencing on the first ordinary payroll
payment date that follows the date that is sixty (60) days after the date of
Termination of Employment and thereafter in accordance with and at times
consistent with Company's ordinary payroll practices.

(b)Accrued Obligations. Executive will be entitled to (i) payment of any earned
and unpaid Base Compensation as of Termination of Employment; (ii) payment of
any earned but unused vacation as of the Termination of Employment, to the
extent such vacation pay is provided under the vacation plan or policy sponsored
by Company that is applicable to Executive; and (iii) any other earned and
unpaid obligations as of the Termination of Employment, including but not
limited to any bonus to which Executive may have become entitled but which has
not yet been paid as of Termination of Employment under the bonus plan or policy
sponsored by Company that is applicable to Executive (the "Accrued
Obligations"). Accrued Obligations described in clauses (i) and (ii) above will
be paid as part of Executive's final ordinary payroll payment from Company for
active employment or contemporaneously with such payment, but in no event later
than thirty (30) days after such Termination of Employment, and Accrued
Obligations described in clause (iii) above will be paid in accordance with the
terms of the plan, policy, agreement or arrangement under which they arose
(including with respect to time of payment or distribution).

--------------------------------------------------------------------------------



(c)Continued Welfare Benefits. Executive and/or Executive's dependents will be
entitled to elect to continue their respective health or welfare coverage
pursuant to COBRA. Provided that Executive and/or Executive's dependents elect
and maintain such COBRA coverage until the expiration of their eligibility under
COBRA, following such expiration, Executive and/or Executive's dependents also
will be entitled to elect to continue such coverage for the remainder, if any,
of the Severance Period. Such health and other welfare benefits will be provided
monthly and will provide the same coverage as available to others who elect
coverage pursuant to COBRA, even though, following the expiration of Executive's
eligibility for COBRA, it would not be pursuant to COBRA, provided that the
continued participation of Executive and such dependents is possible under the
general terms and provisions of such health or welfare plans. If Executive's
participation in any such plan is barred or would result in adverse tax
consequences to Executive or Company, Company will arrange to provide Executive
on a monthly basis with benefits substantially similar to those that Executive
otherwise would have been entitled to receive under such plan or, alternatively
at the option of Company, reimburse Executive on a monthly basis for the
reasonable actual costs of purchasing in the marketplace substantially similar
benefits; provided, however, that, in either case, Executive will pay to
Company, or provide a credit against Company's reimbursement obligation for, the
amount equal to the premiums that Executive would have been required to pay to
maintain such benefits hereunder.

During the Severance Period, Executive's premiums for coverage provided pursuant
to COBRA will be equal to the premiums Executive paid prior to Termination of
Employment. All premium payments paid by Executive and/or Executive's dependents
for coverage will be paid directly to the appropriate insurer or service
provider for such benefit (which may be Company). For the avoidance of doubt,
Executive's continuation of health and welfare benefits during the Severance
Period shall count against Executive's continuation of coverage period required
under COBRA.

Any health or welfare benefits received by or available to Executive from or in
connection with any other employment of Executive, consultancy arrangement
undertaken by Executive or similar source that are reasonably comparable to, but
not necessarily as financially or otherwise beneficial to Executive as, the
benefits provided to Executive by Company at the time of the Termination of
Employment will be deemed the equivalent thereof and will terminate Company's
obligation under this Section 1.1(c) to provide health and welfare coverage
during the Severance Period; provided, however, that nothing in this paragraph
will limit or terminate Executive's or Executive's dependents' right to continue
any Company group health plan coverage at Executive's or such dependent's cost
for the remainder of the COBRA period. Executive agrees to advise Company of the
availability of any such subsequent benefit coverages within 30 days following
such availability.

The provisions of this Section 1.1(c) will not prohibit Company from changing
the terms of any benefit programs provided that any such changes apply to all
executives of Company and its Affiliates (e.g., Company may switch insurance
carriers or preferred provider organizations or change coverages).

(d)Outplacement Services. Executive will be entitled to receive outplacement
services from an entity selected by Company for a period of three (3) months,
provided that such services do not commence later than six (6) months following
Termination of Employment. Company will pay the outplacement service provider
directly for the cost of such outplacement services.

2

--------------------------------------------------------------------------------



(e)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Executive by Company under an Equity Plan that vested prior to such
Termination of Employment will be governed by the terms of such awards and such
Equity Plan. Any equity-based compensation awards granted to Executive by
Company under an Equity Plan that are unvested on Termination of Employment will
expire, unless otherwise provided in such awards or such Equity Plan. Following
his or her Termination of Employment, Company will not grant Executive any
equity-based compensation awards.

(f)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.



1.2 Termination Benefits in Connection with a Change of Control. If Executive
incurs a Qualifying Termination during a Protection Period, he or she will
receive the following termination benefits:

(a)Severance Pay. Subject to Sections 1.7 and 2.1(a), Executive will receive
Severance Pay in a single lump-sum within fifteen (15) days after the date on
which the general release required pursuant to Section 2.1(a) is executed and
delivered to Company and becomes irrevocable in accordance with its terms. Any
Severance Pay payable pursuant to this Section 1.2(a) will be reduced to the
extent that Executive previously received any Severance Pay pursuant to
Section 1.1(a).

(b)Accrued Obligations. Executive will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 1.1(b).

(c)Continued Welfare Benefits. Executive and Executive's dependents will be
entitled to receive health and other welfare benefits in accordance with the
provisions of Section 1.1(c) for the duration of the Severance Period.

(d)Outplacement Services. Executive will be entitled to receive outplacement
services in accordance with the provisions of Section 1.1(d).

(e)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Executive by Company under an Equity Plan that vested prior to such
Termination of Employment will be governed by the terms of such awards and such
Equity Plan. Any equity-based compensation awards granted to Executive by
Company under an Equity Plan that are unvested on Termination of Employment will
vest immediately upon Termination of Employment, unless otherwise provided in
such awards or such Equity Plan. Following his or her Termination of Employment,
Company will not grant Executive any equity-based compensation awards.

(f)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.

(g)Conditional Cap on Severance Pay. If the payments to Executive pursuant to
this Agreement (when considered with all other payments made to Executive as a
result of a Termination of Employment that are subject to Section 280G of the
Code) (the amount of all such payments, collectively, the "Parachute Payment")
result in Executive becoming liable for the payment of any excise taxes pursuant
to section 4999 of the Code ("280G Excise Tax"), Executive will receive the
greater on an after-tax basis of (i) the severance benefits payable pursuant to
this Section 1.2 or (ii) the severance benefits payable pursuant to this
Section 1.2 as reduced to avoid imposition of the 280G Excise Tax (the
"Conditional Capped Amount").

3

--------------------------------------------------------------------------------





Not more than fourteen (14) days following the Termination of Employment,
Company will notify Executive in writing (A) whether the severance benefits
payable pursuant to this Section 1.2 when added to any other Parachute Payments
payable to Executive exceed an amount equal to 299% (the "299% Amount") of
Executive's "base amount" as defined in Section 280G(b)(3) of the Code, (B) the
amount that is equal to the 299% Amount, (C) whether the severance benefit
described in Section 1.2(g)(i) or the Conditional Capped Amount pursuant to
section 1.2(g)(ii) is greater on an after-tax basis and (C) if the Conditional
Capped Amount is the greater amount, the amount that the severance benefits
payable pursuant to this Section 1.2 must be reduced to equal such amount.

The calculation of the 299% Amount, the determination of whether the termination
benefits described in Section 1.2(g)(i) or the Conditional Capped Amount
described in Section 1.2(g)(ii) is greater on an after-tax basis and, if the
Conditional Capped Amount in Section 1.2(g)(ii) is the greater amount, the
determination of how much Executive's termination benefits must be reduced in
order to avoid application of the 280G Excise Tax will be made by Company's
public accounting firm in accordance with section 280G of the Code or any
successor provision thereto. The costs of obtaining such determination will be
borne by Company.

1.3 Termination Benefits in Connection With Disability. If Executive has a
Termination of Employment as a result of a Disability, he or she will receive
the following termination benefits:

(a)Severance Pay. Subject to Sections 1.7 and 2.1(a), Executive will receive
Severance Pay in equal installments commencing on the first ordinary payroll
payment date that follows the date that is sixty (60) days after the date of
Termination of Employment and thereafter in accordance with and at times
consistent with Company's ordinary payroll practices.

(b)Accrued Obligations. Executive will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 1.1(b).

(c)Continued Welfare Benefits. Executive and Executive's dependents will be
entitled to receive health and other welfare benefits in accordance with the
provisions of Section 1.1(c) for the duration of the Severance Period.

(d)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Executive by Company under an Equity Plan that vested prior to such
Termination of Employment will be governed by the terms of such awards and such
Equity Plan. Any equity-based compensation awards granted to Executive by
Company under an Equity Plan that are unvested on Termination of Employment will
expire, unless otherwise provided in such awards or such Equity Plan. Following
his or her Termination of Employment, Company will not grant Executive any
equity-based compensation awards.

(e)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.

1.4 Termination Benefits in Connection With Death. If Executive has a
Termination of Employment due to death while employed by Company, his or her
estate will receive the following benefits:

(a)Severance Pay. Subject to Section 2.1(a), Executive's estate will receive
Severance Pay in equal installments commencing on the first ordinary payroll
payment date that follows the date that is sixty (60) days after the date of
Termination of Employment and thereafter in accordance with and at times
consistent with Company's ordinary payroll practices.

(b)Accrued Obligations. Executive's estate will be entitled to payment of any
Accrued Obligations in accordance with the provisions of Section 1.1(b).

4

--------------------------------------------------------------------------------



(c)Continued Welfare Benefits. Executive's dependants will be entitled to
continue their health and welfare benefits, if any, pursuant to COBRA.

(d)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Executive by Company under an Equity Plan that vested prior to such
Termination of Employment will be governed by the terms of such awards and such
Equity Plan. Any equity-based compensation awards granted to Executive by
Company under an Equity Plan that are unvested on Termination of Employment will
expire, unless otherwise provided in such awards or such Equity Plan.

(e)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.



1.5 Distributions on Account of Death of Executive During the Severance Period.
If Executive becomes entitled to Severance Pay pursuant to Section 1.1, 1.2 or
1.3 and dies during the Severance Period, the following benefits will be
payable:

(a)Severance Pay. Any remaining Severance Pay payable to Executive as of the
date of his or her death will continue to be paid to Executive's estate pursuant
to Section 1.1, 1.2 or 1.3, as applicable.

(b)Accrued Obligations. Executive's estate will be entitled to payment of any
Accrued Obligations unpaid as of the date of Executive's death in accordance
with the provisions of Section 1.1(b).

(c)Continued Welfare Benefits. Executive's dependents will be entitled to
continue to receive any health or other welfare benefits that they received
immediately prior to the date of Executive's death for the remainder of the
applicable period, subject to the limitations contained in Section 1.1(c).

(d)Outplacement Services. Any outplacement service benefits available to
Executive pursuant to Section 1.1(d) or 1.2(d) will cease as of the date of
Executive's death.

(e)Equity Compensation Adjustments. Upon death of Executive, any equity-based
compensation awards granted to Executive by Company under an Equity Plan that
vested prior to Executive's death will be governed by the terms of such awards
and such Equity Plan. Any equity-based compensation awards granted to Executive
by Company under an Equity Plan that are unvested on Executive's death will
expire, unless otherwise provided in such awards and such Equity Plan.

(f)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.

1.6 Termination Benefits in Connection With a Termination Other Than a
Qualifying Termination. If Executive has a Termination of Employment that is not
described in Section 1.1, 1.2, 1.3 or 1.4, he or she will receive the following
termination benefits:

(a)Severance Pay. Executive will not receive any Severance Pay.

(b)Accrued Obligations. Executive will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 1.1(b).

(c)Continued Welfare Benefits. Executive and Executive's dependants will be
entitled to continue their health and welfare benefits, if any, pursuant to
COBRA.

5

--------------------------------------------------------------------------------



(d)Equity Compensation Adjustments. Any equity-based compensation awards granted
to Executive by Company under an Equity Plan that vested prior to such
Termination of Employment will be governed by the terms of such awards and such
Equity Plan. Any equity-based compensation awards granted to Executive by
Company under an Equity Plan that are unvested on Termination of Employment will
expire, unless otherwise provided in such awards or such Equity Plan. Following
his or her Termination of Employment, Company will not grant Executive any
equity-based compensation awards.

(e)401(k) Plan. The terms of the 401(k) Plan will govern Executive's account
balance, if any, under such 401(k) Plan.



1.7 Code Section 409A.

(a)It is the intention of Company and Executive that the provisions of this
Agreement comply with Section 409A of the Code and the rules, regulations and
other authorities promulgated thereunder (including the transition rules
thereof) (collectively, "409A"), and all provisions of this Agreement will be
construed and interpreted in a manner consistent with 409A.

(b)To the extent Executive is a "specified employee," as defined in
Section 409A(a)(2)(B)(i) of the Code and as determined in good faith by Company,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service will be made during such
six-month period, and any such payment, distribution or benefit will instead be
paid on the first business day after such six-month period.

(c)In the event that Company determines that any provision of this Agreement
does not comply with 409A, Company will be entitled, without Executive's
consent, to amend or modify such provision to comply with 409A; provided,
however, that such amendment or modification will, to the greatest extent
commercially practicable, maintain the economic value to Executive of such
provision.

(d)In the event that, notwithstanding the foregoing, Executive is subject to tax
penalties under 409A (a "409A Tax"), then Executive will be entitled to receive
an additional payment from Company (a "409A Gross-Up Payment") in an amount such
that, after payment by Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including any income and employment taxes
(and any interest and penalties imposed with respect thereto) and any 409A Tax
imposed upon the 409A Gross-Up Payment, Executive retains an amount of the 409A
Gross-Up Payment equal to the 409A Tax imposed with respect to such provision.

(e)For purposes of 409A, each installment of Severance Pay under Sections
1.1(a), 1.3(a) and 1.4(a) will be deemed to be a separate payment as permitted
under Treasury Regulation Section 1.409A-2(b)(2)(iii).

6

--------------------------------------------------------------------------------






ARTICLE II
EXECUTIVE COVENANTS


2.1 Release; Covenants. As a condition of obtaining benefits under this
Agreement, Executive will be required to (a) within forty-five (45) days
following Termination of Employment execute and deliver to Company a general
release of claims against Company in such form as may be required by Company and
(b) comply with the covenants set forth in this Article II. In the event that
Executive fails to execute and deliver such general release within such
forty-five-day period or revokes such general release (but only to the extent
revocation is permitted under the terms of such general release), then Executive
will forfeit all entitlement to any payment, benefit or other amount hereunder.
Executive's failure to comply with the covenants of this Article II will be
governed by Section 2.7 and Article III.

2.2 Confidential Information. Company promises to disclose to Executive and
Executive acknowledges that in and as a result of his or her employment with
Company, he or she will receive, make use of, acquire, have access to and/or
become familiar with various trade secrets and proprietary and confidential
information of Company and its Affiliates, including, but not limited to,
processes, computer programs, compilations of information, records, financial
information, sales reports, sales procedures, customer requirements, pricing
techniques, customer lists, methods of doing business, identities, locations,
performance and compensation levels of employees and other confidential
information which are owned by Company and/or its Affiliates and regularly used
in the operation of its business, and as to which Company and/or its Affiliates
take precautions to prevent dissemination to persons other than certain
directors, officers and employees (collectively, "Trade Secrets"). Executive
acknowledges and agrees that the Trade Secrets:

(a)are secret and not known in the industry;

(b)give Company or its Affiliates an advantage over competitors who do not know
or use the Trade Secrets;

(c)are of such value and nature as to make it reasonable and necessary to
protect and preserve the confidentiality and secrecy of the Trade Secrets; and

(d)are valuable, special and unique assets of Company or its Affiliates, the
disclosure of which could cause substantial injury and loss of profits and
goodwill to Company or its Affiliates.

7

--------------------------------------------------------------------------------





Executive promises not to use in any way or disclose any of the Trade Secrets,
directly or indirectly, either during or after his or her employment by Company,
except as required in the course of his or her employment, if required in
connection with a judicial or administrative proceeding, or if the information
becomes public knowledge other than as a result of an unauthorized disclosure by
Executive. All files, records, documents, information, data compilations and
similar items containing non-public and confidential information relating to the
business of Company, whether prepared by Executive or otherwise coming into his
or her possession, will remain the exclusive property of Company and may not be
removed from the premises of Company under any circumstances without the prior
written consent of Company (except in the ordinary course of business during
Executive's employment by Company), and in any event must be promptly delivered
to Company upon termination of Executive's employment with Company. Executive
agrees that upon receipt of any subpoena, process or other request to produce or
divulge, directly or indirectly, any Trade Secrets to any entity, agency,
tribunal or person, whether received during or after the term of Executive's
employment with Company, Executive will timely notify and promptly provide a
copy of the subpoena, process or other request to Company. For this purpose,
Executive irrevocably nominates and appoints Company (including any attorney
retained by Company), as his or her true and lawful attorney-in-fact, to act in
Executive's name, place and stead to perform any reasonable and prudent act that
Executive might perform to defend and protect against any disclosure of any
Trade Secrets.

The parties agree that the above restrictions on confidentiality and disclosure
are completely severable and independent agreements supported by good and
valuable consideration and, as such, will survive the termination of this
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on confidentiality and
disclosure will not render invalid or unenforceable any remaining restrictions
on confidentiality and disclosure. Additionally, should an arbitrator or court
of competent jurisdiction determine that the scope of any provision of this
Section 2.2 is too broad to be enforced as written, the parties intend that the
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

2.3 Non-Competition. As a material inducement for Company's promise to provide
the trade secrets and proprietary and confidential information described in
Section 2.2, Executive agrees that during the term of his or her employment with
Company and during the applicable Severance Period specified in Section 5.14, he
or she will not, directly or indirectly, as an employee, consultant or
otherwise, compete with Company by providing services relating to retail or
non-retail sales of jewelry to any other person, partnership, association,
corporation, or other entity that is in a "Competing Business." As used herein,
a "Competing Business" is any business that, in whole or in material part, in
the United States, Canada and/or Puerto Rico, (a) engages in the retail sale of
jewelry, including, but not limited to, specialty jewelry retailers and other
retailers having jewelry divisions or departments, or (b) operates as a vendor
of jewelry, including, but not limited to, as a wholesaler, manufacturer or
direct importer of jewelry. The restrictions contained in this Section 2.3 will
be tolled on a day-for-day basis for each day during which Executive
participates in any activity in violation of such restrictions.

8

--------------------------------------------------------------------------------



The parties agree that, subject to the terms of Section 2.1, the above
restrictions on competition are completely severable and independent agreements
supported by good and valuable consideration and, as such, will survive the
termination of this Agreement for whatever reason. The parties further agree
that any invalidity or unenforceability of any one or more of such restrictions
on competition will not render invalid or unenforceable any remaining
restrictions on competition. Additionally, should an arbitrator or a court of
competent jurisdiction determine that the scope of any provision of this
Section 2.3 is too broad to be enforced as written, the parties intend that the
arbitrator or court reform the provision to such narrower scope as it determines
to be reasonable and enforceable.

2.4 Agreement Not to Solicit Employees. Executive covenants and agrees that
during Executive's employment with Company and thereafter during the applicable
Severance Period specified in Section 5.14, Executive will not, on his or her
own behalf or on behalf of any other person, partnership, association,
corporation, or other entity, (a) directly, indirectly, or through a third party
hire, cause to be hired or solicit any employee of Company or its Affiliates or
(b) in any manner attempt to influence or induce any employee of Company or its
Affiliates to leave the employment of Company or its Affiliates, nor will he or
she use or disclose to any person, partnership, association, corporation or
other entity any information concerning the names and addresses of any employees
of Company or its Affiliates. The restrictions contained in this Section 2.4
will be tolled on a day-for-day basis for each day during which Executive
participates in any activity in violation of such restriction.

The parties agree that, subject to the terms of Section 2.1, the above
restrictions on the solicitation of employees are completely severable and
independent agreements supported by good and valuable consideration and, as
such, will survive the termination of this Agreement for whatever reason. The
parties further agree that any invalidity or unenforceability of any one or more
of such restrictions on the solicitation of employees will not render invalid or
unenforceable any remaining restrictions on the solicitation of employees.
Additionally, should an arbitrator or court of competent jurisdiction determine
that the scope of any provision of this Section 2.4 is too broad to be enforced
as written, the parties intend that the court reform the provision to such
narrower scope as it determines to be reasonable and enforceable.

2.5 Nondisparagement. Executive covenants and agrees that he or she will not
make any public or private statements, comments, or communications in any form,
oral, written, or electronic (all of the foregoing, for purposes of this
paragraph, "Communications"), which in any way could constitute libel, slander,
or disparagement of Company, its Affiliates, its and/or their employees,
officers, and/or directors, or which may be considered to be derogatory or
detrimental to its or their good name or business; provided, however, that the
terms of this paragraph will not (a) apply to Communications between Executive
and his or her spouse, clergy, or attorneys, which are subject to a claim of
privilege existing under common law, statute, or rule of procedure; (b) apply to
Communications required by law or made in response to a valid subpoena or other
lawful order compelling Executive to provide testimony or information (subject
to the provisions of Section 2.2); or (c) be construed to inhibit or limit
Executive's ability to initiate or cooperate with any investigation by a
governmental or regulatory agency or official or other judicial or legal actions
(subject to the provisions of Section 2.2). Executive specifically agrees not to
issue any public statement concerning his or her employment by Company and/or
the cessation of such employment.

9

--------------------------------------------------------------------------------





2.6 Reasonableness of Restrictions. Executive agrees that Executive and Company
are engaged in a highly competitive business and, due to Executive's position
with Company and the nature of Executive's work, Executive's engaging in any
business that is competitive with that of Company will cause Company great and
irreparable harm. Executive represents and warrants that the time, scope and
geographic area restricted by the foregoing Sections 2.2, 2.3, 2.4 and 2.5
pertaining to confidential information, non-competition, non-solicitation, and
non-disparagement are reasonable, that the enforcement of the restrictions
contained in such Sections would not be unduly burdensome to Executive, and that
Executive will be able to earn a reasonable living while abiding by the terms
included herein. Executive agrees that the restraints created by the covenants
in Sections 2.2, 2.3, 2.4 and 2.5 pertaining to confidential information,
non-competition, non-solicitation, and non-disparagement are not outweighed by
either the hardship to Executive or any injury likely to the public. If any
arbitrator or court determines that any portion of this Article II is invalid or
unenforceable, the remainder of this Article II will not thereby be affected and
will be given full effect without regard to the invalid provisions. If any court
construes any of the provisions of this Article II, or any part thereof, to be
unreasonable because of the duration or scope of such provision, such court will
have the power to reduce the duration or scope of such provision and to enforce
such provision as so reduced.

2.7 Enforcement. Upon Executive's employment with an entity that is not an
Affiliate of Company (a "Successor Employer") during the period that the
provisions of this Article II remain in effect, Executive will provide such
Successor Employer with a copy of this Agreement and will notify Company of such
employment within thirty (30) days thereof. Executive agrees that in the event
of a breach of the terms and conditions of this Article II by Executive, Company
will be entitled, if it so elects, to institute and prosecute proceedings
pursuant to Article III, either in law or in equity, against Executive, to
obtain damages for any such breach, or to enjoin Executive from any conduct in
violation of this Article II. In the event Company seeks an injunction or
restraining order against Executive for breach of this Article II, Executive
waives any requirement that Company post bond in connection with such request
for relief.


ARTICLE III
DISPUTE RESOLUTION


3.1 Arbitration. Company and Executive agree that any controversy or claim
(including all claims pursuant to common and statutory law) relating to this
Agreement or arising out of or relating to the subject matter of this Agreement
or Executive's employment by Company will be resolved exclusively through
binding arbitration. Subject to the terms and any exceptions provided in this
Agreement, the parties each waive the right to a jury trial and waive the right
to adjudicate their disputes under this Agreement outside the arbitration forum
provided for in this Agreement. The arbitration will be administered by a single
neutral arbitrator admitted to practice law in Texas for a minimum of ten years.
Any such arbitration proceeding will take place in Dallas County, Texas and will
be administered by the American Arbitration Association ("AAA") Dallas office in
accordance with its then-current applicable rules and procedures. The arbitrator
will have the authority to award the same remedies, damages and costs that a
court could award. The arbitrator will issue a reasoned award explaining the
decision, the reasons for the decision and any damages awarded. The arbitrator's
decision will be final and binding. This provision can be enforced under the
Federal Arbitration Act.

10

--------------------------------------------------------------------------------



3.2 Entitlement to Injunctive Relief. As the sole exception to the exclusive and
binding nature of the arbitration commitment set forth above, Executive and
Company agree that Company will have the right to initiate an action in any
state or federal court of competent jurisdiction in Dallas County, Texas in
order to request temporary, preliminary and permanent injunctive or other
equitable relief, including, without limitation, specific performance, to
enforce the terms of Sections 2.2, 2.3, 2.4, or 2.5 above, without the necessity
of proving inadequacy of legal remedies or irreparable harm or posting bond;
provided, however, that if Executive is engaging in activities prohibited by
Section 2.2, 2.3, 2.4 or 2.5 above, outside of Dallas County, Texas, the parties
hereby agree that the Company may, at its sole option, bring an action in any
court of competent jurisdiction. Nothing herein shall prevent the Company from
pursuing the same injunctive or equitable relief in the arbitration proceedings.
Moreover, nothing in this section should be construed to constitute a waiver of
the parties' rights and obligations to arbitrate regarding matters other than
those specifically addressed in this paragraph.

3.3 Limitation of Scope. Should a court of competent jurisdiction determine that
the scope of the arbitration and related provisions of this Agreement are too
broad to be enforced as written, the parties intend that the court reform the
provision to such narrower scope as it determines to be reasonable and
enforceable.

3.4 Payments Pending Litigation and/or Arbitration. In the case of a Qualifying
Termination other than during a Protection Period, upon the material violation
of any of the provisions of this Agreement or a dispute regarding the subject
matter of this Agreement, Company shall cease payment of all Severance Pay and
severance benefits pending the outcome of litigation and/or arbitration on such
issues pursuant to this Article III. In the case of a Qualifying Termination
during a Protection Period, upon the material violation of any of the provisions
of this Agreement or a dispute regarding the subject matter of this Agreement,
Company shall continue payment of all Severance Pay and severance benefits
pending the outcome of litigation and/or arbitration pursuant to this
Article III.

3.5 Fees and Expenses.

(a)Except as provided in Section 3.5(b) below, if Company or Executive sues in
court or brings an arbitration action against the other for a breach of any
provision of this Agreement or regarding any dispute arising from the subject
matter of this Agreement, the prevailing party will be entitled to recover its
attorneys' fees, court costs, arbitration expenses, and its portion of the fees
charged by AAA and/or the individual arbitrator, as applicable, regardless of
which party initiated the proceedings. If there is no prevailing party, the fees
charged by AAA and/or the individual arbitrator will be borne equally by Company
and Executive, and Company and Executive will each bear their own costs and
attorneys' fees incurred in arbitration.

(b)If, subsequent to a Change of Control, (i) Company or Executive sues in court
or brings an arbitration action against the other, or (ii) Company contests the
validity, enforceability or Executive's interpretation of, or determinations
under, this Agreement, Company will pay, as incurred, all legal fees and
expenses that Executive may incur as a result of any such action. If Executive
is the prevailing party or recovers any amounts in such action, Executive will
be entitled to receive, in addition thereto, pre-judgment and post-judgment
interest on such amounts.

3.6 Right of Offset. If Executive is at any time indebted to Company, or
otherwise obligated to pay money to Company for any reason, Company, at its
election, may offset amounts otherwise payable to Executive under this Agreement
against any such indebtedness or amounts due from Executive to Company, to the
extent permitted by law.

11

--------------------------------------------------------------------------------



3.7 Other Matters and Acknowledgement. All proceedings conducted pursuant to
this agreement to arbitrate, including any order, decision or award of the
arbitrator, will be kept confidential by all parties except to the extent
necessary to enforce the award. EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR A COURT TRIAL OF ANY EMPLOYMENT-RELATED CLAIM ALLEGED BY EXECUTIVE.


ARTICLE IV
MISCELLANEOUS PROVISIONS


4.1 Executive Acknowledgement. Executive is entering into this Agreement of his
or her own free will. Executive acknowledges that he or she has had adequate
opportunity to review this Agreement and consult with counsel of his or her own
choosing. Executive represents that he or she has read and understands this
Agreement, he or she is fully aware of this Agreement's legal effect and has not
acted in reliance upon any statements made by Company other than those set forth
in writing in the Agreement.

4.2 At Will Employment. Notwithstanding any provision in this Agreement to the
contrary, Executive hereby acknowledges and agrees that Executive's employment
with Company is for an unspecified duration and constitutes "at-will"
employment, and Executive further acknowledges and agrees that this employment
relationship may be terminated at any time, with or without Cause or for any or
no Cause, at the option either of Company or Executive.

4.3 Successors and Assigns. The rights and obligations of Company under this
Agreement will inure to the benefit of and will be binding upon the successors
and assigns of Company. Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
all or substantially all of the business and/or assets of Company, by a written
agreement in form and substance reasonably satisfactory to Executive, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession had
taken place. This Agreement is personal to Executive and without the prior
written consent of Company is not assignable by Executive otherwise than by will
or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive's personal and legal representatives,
executors, administrators, heirs, distributes, devisees and legatees.

4.4 Amendment. Except as provided in Section 1.7, this Agreement will not be
modified, changed or in any way amended except by an instrument in writing
signed by Company and Executive.

4.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision will be fully severable; this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

4.6 Integration. The provisions of this Agreement constitute the entire and
complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, representations and understandings of the parties, including
without limitation The Executive Severance Plan for Zale Corporation and its
Affiliates and any Change of Control Agreement or employment agreement
(including any offer letter) between Executive and Company, which are hereby
terminated with respect to Executive.

12

--------------------------------------------------------------------------------



4.7 Choice of Law; Forum Selection. THIS AGREEMENT WILL BE EXCLUSIVELY GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS OF TEXAS OR ANY OTHER JURISDICTION,
AND, WHERE APPLICABLE, THE LAWS OF THE UNITED STATES.

The parties hereby agree that any action to enforce the arbitrator's award shall
be filed exclusively in a state or federal court of competent jurisdiction in
Dallas County, Texas and the parties hereby consent to the exclusive
jurisdiction of such court; provided, however, that nothing herein shall
preclude the parties' rights to conduct collection activities in the courts of
any jurisdiction with respect to the order or judgment entered upon the
arbitrator's award by the Texas court.

4.8 Survival. The provisions of Article II, Article III, this Article IV and
Article V will survive the termination of this Agreement. The existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, will not constitute a defense to the enforcement by
the Company of the covenants of Executive contained in this Agreement, including
but not limited to those contained in Article II.

4.9 No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party will be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

4.10 Notice. For all purposes of this Agreement, all communications required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or two business days after having been sent
by a nationally recognized overnight courier service, addressed to Company at
its principal executive office, to Company's General Counsel, and to Executive
at Executive's principal residence, or to such other address as any party may
have furnished to the other in writing, except that notices of change of address
will be effective only upon receipt.

4.11 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original, but all of which together will
constitute one and the same Agreement.

4.12 Construction. This Agreement is deemed to be drafted equally by both
Executive and Company and will be construed as a whole and according to its fair
meaning. Any presumption or principle that the language of this Agreement is to
be construed against any party will not apply. The headings in this Agreement
are only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections,
subsections or clauses are to those parts of this Agreement, unless the context
clearly indicates to the contrary. Also, unless the context clearly indicates to
the contrary, (a) the plural includes the singular and the singular includes the
plural; (b) "and" and "or" are each used both conjunctively and disjunctively;
(c) "any," "all," "each," or "every" means "any and all", and "each and every";
(d) "includes" and "including" are each used without limitation; (e) "herein,"
"hereof," "hereunder" and other similar compounds of the word "here" refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.

13

--------------------------------------------------------------------------------



4.13 No Mitigation. Except as provided in Sections 1.1(c), 1.2(c), and 1.3(c)
(regarding continued welfare benefits), in no event will Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
such amounts will not be reduced whether or not Executive obtains other
employment.

4.14 Withholding. Company may deduct and withhold from any amounts payable under
this Agreement such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.


ARTICLE V
DEFINITIONS


5.1 "Affiliate" means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes Company,
any trade or business (whether or not incorporated) that is in common control
(as defined in section 414(c) of the Code) with Company, or any entity that is a
member of the same affiliated service group (as defined in section 414(m) of the
Code) as Company.

5.2 "Base Compensation" means Executive's gross base salary at the time of his
or her Termination of Employment before reduction by any pre-tax contributions
to the 401(k) Plan or any other benefit plan maintained by the Company or its
Affiliates or any other deductions of any nature.

5.3 "Bonus" means the amount payable to Executive, if any, under the Zale
Corporation Bonus Plan (or any successor plan providing generally for bonuses to
senior management of Company or its Affiliates) in accordance with the
following:


UNRELATED TO A CHANGE
OF CONTROL—SECTION 1.1

--------------------------------------------------------------------------------

  RELATED TO A CHANGE OF
CONTROL—SECTION 1.2

--------------------------------------------------------------------------------

  DISABILITY OR DEATH—
SECTIONS 1.3 AND 1.4

--------------------------------------------------------------------------------

Average Bonus   Target Bonus   None

For these purposes, (a) "Average Bonus" will mean the average of the annual
incentive bonus amount earned by Executive under the applicable Bonus Plan as
established by Company's Board of Directors with respect to the three fiscal
years preceding the fiscal year in which the Termination of Employment occurs
(or such lesser period of Executive's employment with the Company and its
Affiliates); and (b) "Target Bonus" will mean the targeted annual incentive
bonus as determined under the applicable Bonus Plan as established by Company's
Board of Directors for the fiscal year in which the Termination of Employment
occurs.

5.4 "Cause" means (a) Executive's indictment for a felony or a crime involving
moral turpitude; (b) Executive's commission of an act constituting fraud, deceit
or material misrepresentation with respect to Company; (c) Executive's recurrent
use of alcohol or prescribed medications at work or otherwise such that, in
Company's sole discretion, Executive's job performance is impaired or the use of
any illegal substances or drug such that, in Company's sole discretion,
Executive's job performance is impaired; (d) Executive's embezzlement of
Company's or its Affiliates' assets or funds; and (e) Executive's commission of
any negligent or willful act or omission that, in the cases of clauses (b),
(d) and (e) of this Section 5.4, causes material detriment (by reason, without
limitation, of financial exposure or loss, damage to reputation or goodwill, or
exposure to civil damages or criminal penalties or other prosecutorial action by
any governmental authority) to Company or any Affiliate.

14

--------------------------------------------------------------------------------



5.5 "Change of Control" means any of the following occurrences:

(a)any "person," as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 ("Person"), becomes a "beneficial owner," as
such term is used in Rule 13d-3 promulgated under that Act, of 30% or more of
the voting stock of Company;

(b)the majority of the Board of Directors of Company consists of individuals
other than "incumbent" directors, which term means the members of the Board of
Directors on the date hereof; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the incumbent directors will
be considered to be an incumbent director;

(c)Company adopts any plan of liquidation providing for the distribution of all
or substantially all of its assets;

(d)all or substantially all of the assets or business of Company is disposed of
pursuant to a merger, consolidation or other transaction (unless the
stockholders of Company immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the voting stock of Company, all of the voting stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of Company); or

(e)Company combines with another company and is the surviving corporation but,
immediately after the combination, the stockholders of Company immediately prior
to the combination hold, directly or indirectly, 50% or less of the voting stock
of the combined company (there being excluded from the number of shares held by
such stockholders, but not from the voting stock of the combined company, any
shares received by affiliates of such, other company in exchange for stock of
such other company).

For purposes of the Change of Control definition, "Company" will include any
entity that succeeds to all or substantially all, of the business of Company and
"voting stock" will mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.

5.6 "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

5.7 "Code" means the Internal Revenue Code of 1986, as amended.

5.8 "Disability" means, in Company's sole discretion, Executive becomes mentally
or physically impaired or disabled such that he or she is unable to perform his
or her duties and responsibilities hereunder for a period of at least one
hundred twenty (120) days in the aggregate during any one hundred fifty
(150) consecutive day period.

5.9 "Equity Plan" means any equity plan, agreement or arrangement maintained or
sponsored by Company in which Executive is a participant.

5.10 "401(k) Plan" means the Zale Corporation Savings and Investment Plan or any
other qualified retirement plan with a cash or deferred arrangement that is
maintained or sponsored by Company or any Affiliate in which Executive is a
participant.

5.11 "Protection Period" means the period beginning on the date that is six
months prior to the occurrence of a Change of Control and ending twenty-four
(24) months following the occurrence of a Change of Control.

15

--------------------------------------------------------------------------------



5.12 "Qualifying Termination"

(a)In the case of any Termination of Employment other than during a Protection
Period, "Qualifying Termination" shall mean:

(i)the Termination of Employment of Executive by Company for any reason other
than Cause, Disability, or death; or

(ii)the Termination of Employment of Executive by Executive for any of the
following reasons:

(A)a material reduction by Company in Executive's base salary or bonus
eligibility unless similar reductions apply to senior executives of Company and
its subsidiaries generally;

(B)relocation of Company's principal executive offices outside the Dallas/Fort
Worth, Texas Metroplex; or

(C)the assignment to Executive by Company of duties materially inconsistent
with, or the material reduction of the powers and functions associated with,
Executive's positions, duties, responsibilities and status with Company or a
material adverse change in Executive's titles or offices, unless such action is
in lieu of termination by Company of Executive's employment due to Disability.

If Executive believes that an event specified in this Section 5.12(a)(ii) has
occurred, Executive must notify Company of that belief within ninety (90) days
following the occurrence of such event. Company will have thirty (30) days
following receipt of such notice (such period, the "Designated Period") in which
to either rectify such event, determine that such an event exists, or determine
that such an event does not exist. If Company does not take any of the foregoing
actions within the Designated Period, Executive may terminate his or her
employment with Company during the fourteen-day period following the expiration
of the Designated Period. If, during the Designated Period, Company determines
that such an event exists Company shall either (A) undertake to cure such event
during the Designated Period and provide Executive with written notice during
the Designated Period of Company's determination that such event has been cured,
or (B) provide written notice to Executive during the Designated Period that it
does not wish to cure such event, in which case, Executive may terminate his or
her employment during the fourteen-day period following receipt of the notice
specified in this clause (B). If, during the Designated Period, Company
determines that (1) such event does not exist or (2) Company has cured such
event pursuant to clause (A) of the preceding sentence, then (x) Executive will
not be entitled to rely on or assert such event as a basis for a Qualifying
Termination, and (y) if Executive disagrees with Company's determination,
Executive may file a claim pursuant to Article III within thirty (30) days after
Executive's receipt of written notice of Company's determination.

(b)In the case of any Termination of Employment during a Protection Period,
"Qualifying Termination" shall mean:

(i)the Termination of Employment of Executive by Company for any reason other
than Cause, Disability, or death; or

16

--------------------------------------------------------------------------------



(ii)the Termination of Employment of Executive by Executive for any of the
following reasons:

(A)the assignment to Executive by Company of duties inconsistent with, or the
reduction, other than due solely to the fact that Company no longer is a
publicly traded company, of the powers and functions associated with Executive's
position, duties, responsibilities and status with the Company immediately prior
to a Change of Control, or a material adverse change in Executive's titles or
offices as in effect immediately prior to a Change of Control, or any removal of
Executive from or any failure to re-elect Executive to any of such positions,
except, in each of the foregoing cases, in connection with Termination of
Employment by Company due to Cause, Disability, or death;

(B)a reduction by Company in Executive's base salary or bonus eligibility as in
effect on the date of a Change of Control;

(C)relocation of Company's principal executive offices outside the Dallas/Fort
Worth, Texas Metroplex;

(D)Company's requirement that Executive be based anywhere other than at
Company's principal executive offices in the Dallas/Fort Worth, Texas Metroplex
area, or if Executive agrees to a relocation outside the area, Company's failure
to reimburse Executive for moving and all other expenses incurred with such
move;

(E)Company's failure to continue in effect any Company-sponsored plan that is in
effect on the date of a Change of Control (or replacement plans therefore that
in the aggregate provide the same or more favorable benefits) that is either a
401(k) Plan or provides incentive or bonus compensation or reimbursement for
reasonable expenses incurred by Executive in connection with the performance of
duties with Company;

(F)any material breach by Company of any provision of this Agreement; or

(G)any failure by Company to obtain the assumption of this Agreement by any
successor or assign of Company.



(c)Notwithstanding anything to the contrary contained herein, for purposes of
Section 1.2, a Qualifying Termination shall occur only to the extent that
Executive incurs a "separation from service" with Company within the meaning of
Treasury Regulation Section 1.409A-1(h).

(d)In the event that Executive is employed by a subsidiary of Company, including
Zale Delaware, Inc., and not Company, for purposes of the term "Qualifying
Termination," "Company" will include such subsidiary.



5.13 "Severance Pay" means cash severance payments in an amount equal to the
product of (a) the sum of Executive's Base Compensation as of Termination of
Employment and, in the cases of Sections 1.1 and 1.2, Bonus (as specified in
Section 5.3), and (b) the applicable Severance Period specified in Section 5.14.

5.14 "Severance Period" means the following period, based on whether Executive's
Qualifying Termination is during a Protection Period or due to Disability or
death:


QUALIFYING TERMINATION
OTHER THAN DURING A
PROTECTION PERIOD—
SECTION 1.1

--------------------------------------------------------------------------------

  QUALIFYING TERMINATION
DURING A PROTECTION
PERIOD—SECTION 1.2

--------------------------------------------------------------------------------

  TERMINATION OF
EMPLOYMENT DUE TO
DISABILITY OR DEATH—
SECTIONS 1.3 AND 1.4

--------------------------------------------------------------------------------

2 years   3 years   1 year

5.15 "Termination of Employment" means the date on which Executive ceases to
perform duties for Company or its Affiliate(s).

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of
the            day of                        , 200    .

ZALE CORPORATION.    
By:
  

--------------------------------------------------------------------------------


 
  Name:   

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

   
EXECUTIVE
 
 

  

--------------------------------------------------------------------------------


 
 

18

--------------------------------------------------------------------------------





QuickLinks


FORM OF EMPLOYMENT SECURITY AGREEMENT
ARTICLE I TERMINATION BENEFITS
ARTICLE II EXECUTIVE COVENANTS
ARTICLE III DISPUTE RESOLUTION
ARTICLE IV MISCELLANEOUS PROVISIONS
ARTICLE V DEFINITIONS
